Citation Nr: 1118598	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  03-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Roanoke, Virginia Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO granted an increase in the disability rating for residuals of a meniscectomy of the right knee, resulting in recurrent subluxation and lateral instability (right knee instability), from 20 percent to 30 percent disabling, effective from August 16, 2000; and denied the claims for a rating in excess of 10 percent for the residuals of a meniscectomy of the right knee, resulting in arthritis (right knee arthritis), an increased (compensable) rating for post-operative ganglion scar of the right wrist, entitlement to a TDIU, and entitlement to eligibility for specially adapted housing or a special home adaptation grant.  The Veteran perfected appeals as to each determination.

In a June 2006 rating decision, the RO granted an increase in the disability rating for the right knee arthritis from 10 percent to 20 percent disabling, effective August 16, 2000.  

In a December 2006 decision, the Board affirmed the RO's July 2001 and June 2006 rating decisions.  The Veteran appealed the December 2006 Board Decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Memorandum Decision, the Court reversed that part of the Board's decision that determined the Veteran's TDIU claim was ineligible for extraschedular referral to the Director of Compensation and Pension (C&P) Service under the provisions of 38 C.F.R. § 4.16(b), and vacated that part of the Board's decision concerning the issue of a separate rating under Diagnostic Code 5259.  As to the matter of eligibility for submission to consider a TDIU rating pursuant to section 4.16(b), the Court remanded this matter to the Board with the instruction to submit the Veteran's TDIU claim to the Director of C&P for extraschedular consideration.  As to the matter concerning the application of Diagnostic Code 5259, the Court remanded this matter to the Board for consideration consistent with the Memorandum Decision.

The Board observes that the part of the December 2006 Board decision denying increased ratings for the right knee instability, the right knee arthritis, and the post-operative ganglion scar of the right wrist, and denying entitlement to eligibility for specially adapted housing or a special home adaptation grant, remains in effect.  As specifically noted by the Court in its Memorandum Decision, the Veteran explicitly abandoned the appeal with regard to these issues.  As such, the Court dismissed the appeal as to these matters.  Ford v. Gober, 10 Vet. App. 531, 535 (1997).

Before the Court issued its Memorandum Decision in August 2008, the RO entered a November 2007 rating decision awarding the Veteran service connection for right quadriceps atrophy (evaluated as 10 percent disabling) and for shortening of the right lower extremity (evaluated as 0 percent).  In a July 2008 rating decision, the RO again denied entitlement to a TDIU rating, to include referral for extraschedular consideration under 38 C.F.R. § 4.16(b).

By a May 2009 decision, the Board determined that the Veteran's claim for TDIU was eligible of extraschedular consideration under 38 C.F.R. § 4.16(b) and, to this extent only, the appeal was granted.  The Board also remanded the issues of entitlement to a separate rating for residuals of a meniscectomy of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and entitlement to a TDIU based upon an extraschedular basis.  

In a September 2010 administrative review for extraschedular consideration under 38 C.F.R. § 4.16(b), the Director of the C&P Service determined that service connection should be established for scars on the right knee and the two scars should be rated as one condition using 38 C.F.R. § 4.118, Diagnostic Code 7804.  He found that with the addition of the two scars rated together and evaluated as 10 percent disabling, the total combined evaluation for the right lower extremity would be 60 percent.  The Director then noted that entitlement to TDIU benefits could be established on a schedular basis as the Veteran was being compensated for four disabilities of the same extremity for which the combined rating would meet the criteria set forth in 38 C.F.R. § 4.16(a)(1).  The claim was then remanded to the Appeals Management Center (AMC) for further adjudication.  

By a February 2011 rating decision, the AMC granted service connection for a separate rating for residuals of a meniscectomy of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5259, and assigned an evaluation of 10 percent effective April 19, 2006.  The AMC also grated service connection for painful scars of the right knee and assigned an evaluation of 10 percent, effective October 29, 2009.  

As the Veteran's service connected conditions in the right lower extremity are of common etiology, the combined rating for which is 60 percent, he now meets the criteria under 38 C.F.R. § 4.16(a) as having a single disability ratable at 60 percent or more for the purposes of entitlement to a TDIU.  38 C.F.R. § 4.16(a)(2).  As such, the appeal for entitlement to a TDIU based upon an extraschedular basis under 38 C.F.R. § 4.16(b) is moot and the Board will adjudicate the claim for TDIU under the criteria set forth in 38 C.F.R. § 4.16(a).


FINDINGS OF FACT

1.  The Veteran is service-connected for:  residuals of a medial meniscectomy of the right knee with arthritis, rated as 30 percent disabling under Diagnostic Code 5257; residuals of a medial meniscectomy of the right knee with arthritis, rated as 20 percent disabling under Diagnostic Code 5261; a separate rating for residuals of a meniscectomy of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5259, rated as 10 percent disabling; right quadriceps atrophy associated with residuals of a medial meniscectomy of the right knee with arthritis, rated as 10 percent disabling; painful scars of the right knee associated with residuals of a medial meniscectomy of the right knee with arthritis, rated as 10 percent disabling; shortening of the lower extremity, right lower than left, associated with residuals of a medial meniscectomy of the right knee with arthritis, rated as noncompensable (0 percent disabling); and right wrist ganglion with post operative scar, rated as noncompensable (0 percent); for a combined rating of 60 percent, effective April 19, 2006.

2.  Affording the Veteran the benefit of the doubt, his service-connected disabilities preclude him from securing or following a substantially gainful occupation.




CONCLUSION OF LAW

Resolving the doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the Appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2010).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 4.16(a) (2010).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

If the veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Analysis

The service-connected disabilities for which the Veteran currently has been rated are:  residuals of a medial meniscectomy of the right knee with arthritis, rated as 30 percent disabling under Diagnostic Code 5257; residuals of a medial meniscectomy of the right knee with arthritis, rated as 20 percent disabling under Diagnostic Code 5261; a separate rating for residuals of a meniscectomy of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5259, rated as 10 percent disabling; right quadriceps atrophy associated with residuals of a medial meniscectomy of the right knee with arthritis, rated as 10 percent disabling; painful scars of the right knee associated with residuals of a medial meniscectomy of the right knee with arthritis, rated as 10 percent disabling; shortening of the lower extremity, right lower than left, associated with residuals of a medial meniscectomy of the right knee with arthritis, rated as noncompensable (0 percent disabling); and right wrist ganglion with post operative scar, rated as noncompensable (0 percent); for a combined rating of 60 percent, effective April 19, 2006.

In statements presented throughout the appeal, the Veteran has maintained that his service-connected right knee disabilities preclude him from obtaining substantially gainful employment.  

Private and VA medical records from January 1997 to September 2010 reflect that the Veteran has been continually treated for and diagnosed with right knee problems including, degenerative joint disease, osteoarthritis/arthritis (also characterized as degenerative arthritis), chronic right knee pain, scars, instability and subluxation secondary to meniscectomy, and ligament injury.  These records also reflect the Veteran used a cane and knee brace for the right knee problems.  

In a June 1997 VA examination, the Veteran was diagnosed with severe degenerative joint disease of the right knee with joint effusion present, a tear of the posterior horn of the lateral meniscus, and evidence of chronic tear of the anterior cruciate ligament.  The VA examiner, E.S., a physicians' assistant, commented that the Veteran continued to have problems as a direct result of the injury he sustained to the right knee during his active service and had severe degenerative joint disease and dysfunction of the knee.  She also found that the Veteran was currently unemployed and was currently not employable primarily because of dysfunction of the right knee, back and neck.  Finally, the VA examiner concluded that it was most unlikely that he would be able to return to his usual manual labor in view of the extent of this degenerative joint disease and the pain and difficulty with his knee.  

In a November 1999 Certificate to Return to Work or School, a private physician noted that the Veteran had been under his care from August 1999 and that he was permanently disabled from manual labor.  

Social Security Administration (SSA) records reflect that the Veteran last worked in August 1999, x-rays demonstrated advanced degenerative arthritis of the right knee, and he was awarded SSA disability benefits in December 1999 for osteoarthrosis. 

In a September 2000 VA examination, the Veteran was noted to have scars on the right knee following a surgery in 1964 and subsequent arthroscopic surgery.  He was diagnosed with multiple scars, right knee, noted as non-disfiguring.  

In an October 2000 VA examination, the Veteran was diagnosed with severe degenerative joint disease of the right knee with joint effusion and instability, a tear of the posterior horn of the lateral meniscus, evidence of a chronic tear of the anterior cruciate ligament, and scars from previous arthroscopic surgery as well as right knee surgery.  The Veteran reported difficulties and limitations in climbing stairs, driving, lower body dressing, and his activities of daily living.  

A July 2001 report from the Veteran's former employer indicated that the Veteran worked for them from December 1992 to November 1999 performing housekeeping work.  The former employer also indicated that the Veteran's employment terminated when he left work with a physician's excuse, although the nature of the physician's excuse was not specified.  

In a May 2002 letter, a private physician, Dr. S.K.N., reported that the Veteran had a history of chronic right knee pain, he had a brace on the right knee, and there had been a plan to replace the Veteran's knees with artificial knees.  He reported that the chronic right knee pain and associated disability were quite severe and limited the Veteran's everyday activities.  It was also noted that the Veteran was unable to perform activities he used to enjoy before the onset of this condition and that it affected his ability to work on a regular basis.  Dr. S.K.N. found that the continuing pain in the right knee and degenerative joint disease in the neck were limiting factors that made the Veteran basically unemployable at this time.  

In a March 2005 VA examination, the Veteran was diagnosed with chronic right knee pain secondary to a meniscus tear, status post meniscectomy times two, and degenerative joint disease of the knee joints.  The Veteran reported using a cane and knee brace.  In terms of his work history, he stated that, after he left the service, he worked on an assembly line for an advertisement company for one year and then quit to go to school.  After he finished school, the Veteran worked in an iron foundry from1968 to 1975, in a coal mine from 1975 to 1981, with machinery from 1985 to 1993, and as a housekeeper at a medical center from 1993 to 1997.  He reportedly last worked in 1997.  The Veteran reported receiving SSA disability for an injury to the neck and re-injury to the knee while working in the hospital.  The VA examiner, Dr. A.A., found that the Veteran's non service-connected conditions, in conjunction with his right knee condition, rendered him disabled.  He concluded that the Veteran could perform desk jobs that would not require any prolonged standing or strenuous activity, however, the Veteran stated that his education and trade did not allow him to have a desk job since his trades were in manual jobs only.  

In an April 2005 VA examination, the Veteran was re-evaluated by Dr. A.A. for additional physical findings regarding the right knee scars and range of motion.  No additional opinions were furnished at this time.

In a July 2005 addendum to the March 2005 and April 2005 VA examinations, a VA examiner, E.S., a physicians' assistant, reviewed the prior VA examinations by Dr. A.A. and concluded that the Veteran had always worked in manual labor type positions and was not qualified to do any other type of job.  She found that it would be appropriate for the Veteran to be able to have a desk job and therefore he was employable in some type of capacity which would not require prolonged standing, walking or sitting, based on his disability with regard to the right knee.  She added, however, that given his training and his geographic locale, it would be highly unlikely that he would be able to find this type of position.  

A September 2005 addendum was furnished to the March 2005 and April 2005 VA examinations and the July 2005 VA opinion.  In this addendum, a VA examiner, R.F.L., a physicians' assistant, reviewed the previous VA examinations, VA opinion, and the claims file and opined that the Veteran was unable to work secondary to the service-connected conditions.  He then, however, referred this problem for review and determination to the Associate Chief of Staff for Ambulatory Services, Dr. O., who would make a decision in reference to this disposition.  

Subsequently, in September 2005, Dr. O., a VA physician, found that a complete re-examination of the Veteran was not needed as a complete evaluation had been furnished and, in the opinion of two VA providers, the Veteran's service-connected disabilities alone did not disable him from any and all gainful employment.  

In April 2006 VA examinations for the right knee and scars the Veteran was diagnosed with instability of the right knee secondary to meniscectomy and a straight seven centimeter scar of the right knee with no loss of function.  The Veteran reported the use of a cane and knee brace and was noted to not be employed at this time.  The VA examiner who performed the examination of the right knee, Dr. A.W.B., opined that the right knee evidenced severe osteoarthritis and limitations which would preclude any job which required standing or walking but would not limit jobs that were sedentary in nature.  

In an April 2008 letter, a private physician, Dr. D.O., reported that the Veteran had a diagnosis of chronic knee pain, he continued to have problems with his knee that affected his gait and daily activities, and he previously worked as a hospital custodian but had to quit due to his knee condition.  Dr. D.O. concluded that it was unlikely at this point that the Veteran's status would ever improve significantly.

In an October 2009 VA examination, the Veteran reported that since the onset of his initial injury in 1964 to the right knee, the condition became progressively worse and he always used a cane and a brace.  He reported retiring in 1999 due to his right knee disability.  The Veteran was diagnosed with degenerative joint disease of the right knee with bony joint enlargement and deformity, tenderness, painful movement, crepitation and weakness.  No opinion regarding the Veteran's employability was furnished at this time.  

Based on a review of the evidence, and resolving the doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for TDIU under 38 C.F.R. § 4.16(a).  Initially, the Board observes that, as noted above, the percentage standards of 4.16(a) have been met as the service-connected conditions in the right lower extremity are of common etiology with a combined rating of 60 percent, thereby meeting the criteria under 38 C.F.R. § 4.16(a) as having a single disability ratable at 60 percent or more for the purposes of entitlement to a TDIU.  38 C.F.R. § 4.16(a)(2).

The Board finds that the evidence of record reflects that the Veteran has not worked since 1999.  The Veteran himself reported he left this occupation due to his right knee injury.  Supporting this statement is the November 1999 private physician's statement that the Veteran had been under his care from August 1999 and that he was permanently disabled from manual labor.  The Board also observes that the July 2001 statement Veteran's former employer noted in that the Veteran worked for them from December 1992 to November 1999 performing housekeeping work and his employment was terminated as he left work with a physician's excuse.  

In addition, the objective medical evidence of record reflects that the Veteran has been found to be unable to obtain substantially gainful employment.  In this regard, the Board observes that the record indicates that the Veteran completed the 12th grade and, since 1968, his work history was comprised of non-sedentary employment, including working in an iron foundry, in a coal mine, as a machinist, and as a housekeeper at a private medical center.  

The record also includes numerous private and VA medical statements and opinions with respect to the Veteran's employment.  The June 1997 VA examiner, E.S., found that the Veteran was currently not employable primarily because of dysfunction of the right knee, back and neck, and that it was most unlikely that he would be able to return to his usual manual labor in view of the extent of this degenerative joint disease and the pain and difficulty with his knee.  In November 1999, a private physician found that the Veteran was permanently disabled from manual labor.  In May 2002, a private physician, Dr. S.K.N. found that the continuing pain in the right knee and degenerative joint disease in the neck were limiting factors that made the Veteran basically unemployable at this time.  

The March 2005 VA examiner, Dr. A.A., found that the Veteran's non-service connected conditions, in conjunction with his right knee condition, rendered him disabled and that he could perform desk jobs that would not require any prolonged standing or strenuous activity, however, the Veteran also stated his education and trade did not allow him to have a desk job since his trades were in manual jobs only.  The July 2005 VA addendum opinion, the VA examiner, E.S., found that it would be appropriate for the Veteran to be able to have a desk job and therefore he was employable in some type of capacity which would not require prolonged standing, walking or sitting, based on his disability with regard to the right knee, however, given his training and his geographic locale, it would be highly unlikely that he would be able to find this type of position.  In the September 2005 addendum, a VA examiner, R.F.L., opined that the Veteran was unable to work secondary to the service-connected conditions, however, he referred this problem to a VA physician, Dr. O., for a final decision.  In September 2005, Dr. O., concluded that in the opinion of two VA providers, the Veteran's service-connected disabilities alone did not disable him from any and all gainful employment.  

The April 2006 VA examiner, Dr. A.W.B., opined that the right knee evidenced severe osteoarthritis and limitations which would preclude any job which required standing or walking but would not limit jobs that were sedentary in nature.  Finally, in April 2008 a private physician, Dr. D.O., opined that it was unlikely at this point that the Veteran's status would ever improve significantly.  

The Board finds that these opinions, when taken together, place the evidence of record in relative equipoise and the benefit of the doubt rule will therefore be applied to resolve doubt in favor of the Veteran.  Thus, the evidence of record collectively shows that the Veteran is unemployable due to his service-connected disabilities, namely his several service-connected right knee disabilities.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a TDIU due to service-connected disabilities are met.


ORDER

A TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


